873 N.E.2d 942 (2007)
Jim BURGESS, Jr., et al., respondents,
v.
Tashonda BROOKS (People State of Illinois, petitioner).
No. 104879.
Supreme Court of Illinois.
September 26, 2007.
In exercise of this Court's supervisory authority, the Appellate Court, Fourth District, is directed to vacate its order in Burgess v. Brooks, 374 Ill.App.3d 545, 312 Ill.Dec. 678, 871 N.E.2d 78 (2007). The appellate court is directed to reconsider its judgment in light of Gallagher v. Rail Terminal Services, LLC, case No. 103522 (08/09/07), to determine if a different result is warranted.